DETAILED ACTION

Applicant’s amendment filed on July 27, 2019 is acknowledged and has been entered.  Claim 1 is amended. Claims 5-7, 13-38, 42-44, 46, 48 and 50 have been canceled. Claim 55 has been newly added.  Claims 1-4, 8-12, 39-41, 45, 47, 49, 51-55 are pending.  

Claims 1-4, 8-12, 39-41, 45, 47, 49, 51-55 are discussed in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 8-12, 39-41, 45, 47, 49, 51-54 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the rejection over Jones are persuasive. Further, while there are multiple references within the art that appear to be very similar, including for example, Myakishev et al. (Genome Research, 2001, 11:163-169) or Bengra et al. (Clinical Chemistry, 2002, 48:12, p. 2131-2140) none of these references teaches or renders the claimed method obvious. Instead, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/
Primary Examiner, Art Unit 1637


SKM